Citation Nr: 0421608	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  02-20 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to death pension with special monthly pension by 
reason of the need for aid and attendance or by reason of 
being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran, who served on active duty from August 1943 to 
May 1944, died in August 2000.  The appellant is the 
surviving spouse of the deceased veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision of the 
Department of Veterans Affairs (VA), Montgomery, Alabama, 
Regional Office (RO).  The RO denied the claim of entitlement 
to death pension with special monthly pension by reason of 
the need for aid and attendance or by reason of being 
housebound.  The appellant perfected an appeal of that 
denial.  

In March 2003, the appellant appeared at a travel Board 
hearing conducted by the undersigned at the RO.  The 
transcript of that hearing has been associated with the 
claims file, and the case is ready for appellate review.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, codified at 38 U.S.C.A. § 5109B, 7112 
(West 2002).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  

The medical evidence of record indicates that the appellant 
has several disabilities including diabetes mellitus, type 
II, bilateral lower extremity edema with pain, right knee 
pain, status post vertebral hernia repair, chronic 
obstructive pulmonary disease, depression, and morbid 
obesity.  

In her November 2002 substantive appeal, the appellant stated 
that her health had gotten worse, and that she had a home 
health nurse come to her home weekly.  She indicated that she 
had a motorized wheelchair to help her ambulate, and that the 
medication she was required to take made it impossible for 
her to leave the house.  This statement would clearly 
indicate that she is in receipt of current treatment for 
disabilities that could be taken into consideration in the 
issue currently on appeal.  The most recent medical records 
in the claims file are dated in 2000.  

It is incumbent upon VA to assist the appellant in obtaining 
treatment records and medical evidence, the possible location 
of which has been specifically identified in order to fully 
determine the nature and effect of the disabilities at issue 
on the appellant's disability status.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159.  

Secondly, it is noted that the appellant was denied death 
pension in October 2000 based upon a determination that she 
had excessive income.  It was indicated, however, that her 
countable income could be lowered by using unreimbursed 
medical expenses paid.  The appellant has not provided recent 
evidence regarding her current financial status, including 
her medical expenses.  Such information could be pertinent to 
her receipt of death pension.  

Further, it is noted that the appellant has not been afforded 
a VA examination for the purpose of determining whether she 
meets the criteria for the need for aid and attendance or by 
reason of being housebound.  

Given that the level and nature of impairment that the 
appellant has is critical to the current appeal, and that the 
question is a medical one, the Board believes that a 
pertinent examination is required so that any decision 
regarding the extent of the appellant's disability can be a 
fully informed one.  38 U.S.C. § 5103A(d) (West 2002).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate her claim and inform her 
whether she or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A 
record of her notification must be 
incorporated into the claims file.

Ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are fully satisfied.  

The notice letter should specifically 
identify the type of evidence needed to 
substantiate her claim, namely, evidence 
that would support the finding that the 
appellant is housebound or in need of aid 
and attendance by virtue of her 
disabilities.  The letter should also 
request that the appellant submit all 
evidence in her possession that is 
pertinent to her claim.

3.  Ask the appellant to identify the 
medical providers from whom she receives 
current treatment for his disabilities, 
including her psychiatric and medical 
disorders.  After obtaining all necessary 
authorizations and releases, obtain 
copies of the appellant's recent 
treatment records from any medical care 
providers identified by the appellant.  
All records obtained should be associated 
with the claims file.

4.  Provide the appellant with VA Form 21-
534 and request that she submit her 
current financial information.  As part of 
this notice, specifically ask the 
appellant to submit evidence of all 
unreimbursed medical expenses paid since 
2001.

5.  Arrange for a medical an examination 
of the appellant for housebound status or 
permanent need for aid and attendance.  
The examination should contain sufficient 
information to determine whether it is at 
least as likely as not that the appellant 
is in need of regular aid and attendance, 
that is, if she is helpless or is so 
nearly helpless as to require the regular 
aid and attendance of another person.  The 
criteria for establishing the need for aid 
and attendance include consideration of 
whether the appellant is blind or is so 
nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field 
to 5 degrees or less; or whether the 
appellant is a patient in a nursing home 
because of mental or physical incapacity; 
or whether the appellant establishes a 
factual need for aid and attendance under 
the criteria set forth under 38 C.F.R. § 
3.352(a) (inability to dress/undress, or 
to keep ordinarily clean/presentable; 
frequent adjustment of special 
prosthetic/orthopedic appliances requiring 
the aid of another; inability to feed 
self; inability to attend to wants of 
nature; or incapacity, physical or mental, 
that requires assistance on a regular 
basis to protect from hazards/dangers 
incident to daily environment).  See 38 
U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b), 
(c) (2003).

6.  Thereafter, review the claims file to 
ensure that all of the foregoing 
requested development has been completed.  
Readjudicate the claim of entitlement to 
special monthly pension by reason of the 
need for aid and attendance or by reason 
of being housebound.  If the benefit 
requested on appeal is not granted to the 
appellant's satisfaction, issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations.  A reasonable period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by VA.  However, the 
appellant is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of her claim and result in a 
denial.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	HARVEY P. ROBERTS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


